Citation Nr: 1004145	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether a rating in excess of 0 percent is warranted for 
sleep apnea at any point prior to December 20, 2000. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from November 1989 to October 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).  In that rating decision, the RO 
reconsidered a March 2001 RO decision and awarded an 
effective date of December 20, 2000 for a 50 percent 
disability rating for obstructive sleep apnea.  The Veteran 
appealed asserting that sleep apnea should be rated 50 
percent from the day after he left active duty service in 
October 1998.  The Veteran did not disagree with the amount 
of the rating, only the fact that the effective date of the 
50 percent rating was not earlier. 

In the March 2001 decision, the RO had awarded service 
connection for obstructive sleep apnea and assigned a 
noncompensable rating, effective from October 31, 1998 (the 
day after separation from service).  This rating decision was 
conducted without any of the Veteran's service treatment 
records available for review.  It was noted in that rating 
decision that the determination would be reconsidered upon 
receipt of any available service treatment records.  

The Veteran submitted a claim for an increased rating in July 
2004.  By way of a September 2004 decision, the RO awarded an 
increased rating to 50 percent effective July 12, 2004 (the 
date of receipt of the claim for increase).  

In an October 2004 statement (which the Veteran specifically 
indicated was not a notice of disagreement), the Veteran 
argued that the RO should revisit the March 2001 decision 
awarding service connection and a noncompensable rating, and 
consider service treatment records (submitted with the 
October 2004 statement), which would show treatment with a 
continuous airway pressure (CPAP) machine at an earlier date 
(and thus support an earlier compensable rating).   

In the January 2005 rating decision, the RO considered 
additional copies of the Veteran's service treatment records, 
and reconsidered the rating assigned in March 2001 -  which, 
as noted above, was a 0 percent rating, effective from 
October 31, 1998.  By way of the January  2005 decision, the 
RO determined that the evidence showed a 50 percent rating 
was in order from December 20, 2000.  The Veteran appealed, 
bringing us to the instant matter - whether a compensable 
rating is warranted for sleep apnea at any point prior to 
December 20, 2000.


FINDINGS OF FACT

1.  In a January 2005 decision, the RO reconsidered a March 
2001 RO decision (which had granted service connection for 
sleep apnea and assigned a noncompensable rating, effective 
from October 29, 1998), and awarded an effective date of 
December 20, 2000 for a 50 percent disability rating for 
obstructive sleep apnea.  

2.  Medical evidence from the time of the Veteran's 
separation from service until November 19, 2000, shows that 
his obstructive sleep apnea was not so severe as to result in 
persistent daytime hypersomnolence or as to require the use 
of a continuous airway pressure (CPAP) machine. 

3.  From the day after separation from service in October 
1998, it is not shown prior to November 20, 2000, that 
disability due to sleep apnea resulted in daytime 
hypersomnolence or required the use of a CPAP machine. 


CONCLUSION OF LAW

Disability due to sleep apnea is properly rated with a 
noncompensable rating for the period from October 31, 1998 
until November 19, 2000, and a 50 percent disability rating 
from November 20, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 
6847 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, VA sent a letter to the Veteran in July 2004 that 
addressed some of the notice elements concerning his claim.  
Specifically, in July 2004, the RO notified the Veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The Veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  None of the notice prior to the rating decisions 
specifically pertained to the establishment of effective 
dates, however, because the specific claim at the time of 
these decisions did not pertain to that issue.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Additional notice 
pertaining to law applicable to the specific claim on appeal 
was provided in the rating decision and statement of the 
case.  Id.  

Furthermore, the Veteran and his representative have been 
shown to have actual knowledge of the evidence needed to 
substantiate the claim.  The Veteran and his representative 
demonstrated of actual knowledge of the evidence needed to 
substantiate the claim when they framed the issue in the 
October 2004 statement.  The Veteran has had the opportunity 
to participate effectively in the processing of his claim, 
that is, the opportunity to submit evidence or argument on 
the earlier effective date claim.  The purpose of the VCAA 
notice was not frustrated and the Veteran was not prejudiced 
by any defect in the VCAA notice.  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the sole question is as follows:  when, after 
separation from service, was it shown that disability due to 
the Veteran's sleep apnea warranted a compensable rating.  VA 
has made reasonable efforts to obtain any available pertinent 
records as well as all relevant records adequately identified 
by the Veteran.  The information and evidence that have been 
associated with the claims file consist of the Veteran's 
service medical records, and VA medical records including 
reports of VA examinations, and statements and other 
submissions made in support of the Veteran's claim.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Initial Compensable Rating 

The Veteran asserts that a 50 percent disability rating is in 
order for obstructive sleep apnea prior to December 20, 2000.   
He contends that the 50 percent rating should date back to 
the day after separation from service because he used a CPAP 
machine to treat sleep apnea while in the service.

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, such as this 
matter (which is an appeal from the 2005 RO reconsideration 
of the March 2001 rating decision), VA must address all 
evidence that was of record from the date of the filing of 
the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  Here, 
based on a review of the evidence, staged ratings are 
applicable. 

Disability due to obstructive sleep apnea is rated under a 
general set of criteria applicable to respiratory system 
found at 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under the 
criteria found at Diagnostic Code 6847, a noncompensable 
rating is warranted for asymptomatic but documented sleep 
disorder breathing.  A 30 percent disability rating is 
warranted for persistent day-time hypersomnolence.  A 50 
percent disability rating is warranted when the disability 
requires the use of a breathing assistance device such as a 
CPAP machine.  A total, 100 percent, disability rating is 
warranted for chronic respiratory failure with carbon dioxide 
retention or cor polmonale, or requires the use of a 
tracheostomy.  Id. 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Here, the Veteran seeks an initial compensable evaluation for 
obstructive sleep apnea.  In particular, he argues that a 50 
percent evaluation is warranted from the dated of his 
separation. 

A review of the Veteran' service retreatment records shows 
that he underwent a sleep study during service in August 
1997.  He was diagnosed with mild to moderate obstructive 
sleep apnea/hypopnea.  It was noted that a nasal CPAP 
eliminated his apnea and improved his sleep continuity.  The 
record shows that the Veteran was prescribed a nasal CPAP, 
which he was instructed to use nightly.  A September 1997 
certificate of necessity indicated that the veteran was 
diagnosed with obstructive sleep apnea, and that he was in 
need of a nasal CPAP system.  In a space identified for the 
doctor to indicate the "duration of need", it was indicated 
that the Veteran needed the CPAP for an "indefinite" 
period.  A September 1997 treatment record showed that the 
Veteran had been using his CPAP machine for the previous two 
weeks, as he was directed.  In October 1997, the Veteran had 
a tonsillectomy to alleviate snoring.  In a March 1998 
treatment record, it was noted that the Veteran complained of 
daytime fatigue and some sleepiness, and that he was fitted 
for a snore guard dental orthotic.  

The October 1998 report of examination prior to separation 
showed the Veteran reported a history of sleep apnea, with a 
surgical history of tonsillectomy and appendectomy.  The 
separation examiner specifically noted that the Veteran 
denied any current therapy for his sleep apnea.  It was also 
noted that the Veteran was awaiting another sleep study test. 

The first post-service medical evidence related to the 
Veteran's sleep apnea comes from a VA treatment note dated 
November 20, 2000 that was made in conjunction with a VA 
examination request.  The November 2000 examiner noted that 
the Veteran underwent an August 1997 sleep study and that he 
was prescribed a nasal CPAP.  In addition, the November 20, 
2000, treatment note showed the following: "[Veteran] 
reports nCPAP was purchased by ASAF from Apria in Wyoming, is 
now broken [and] unit was abandoned in Michigan."  The VA 
treatment note also showed that the Veteran was to receive a 
replacement nasal CPAP for his obstructive sleep apnea.  The 
November 20, 2000 records does not indicate whether the 
Veteran required a CPAP machine after his discharge, and 
prior to the date of the VA treatment note. 

The medical evidence of record shows that the Veteran was 
treated for sleep apnea with a CPAP machine during service in 
September 1997.  The record also shows that he had surgery 
and used a dental implant in 1998, subsequent to his use of 
the CPAP machine.  The service treatment records do not 
document the ongoing use of the CPAP machine from 1997, nor 
do they provide a clear indication of whether or not the 
surgery or dental implant were completely effective in 
treating the sleep apnea.  

Records do indicate that at some point the CPAP machine 
provided in 1997 failed.  The sole medical document we have 
discussing treatment for sleep apnea between 1998 and 2000 is 
the report of the Veteran's October 1998 examination prior to 
separation.  This document is very important in this case as 
it is the last record of medical treatment during service, it 
comments on the history of and treatment for sleep apnea, and 
there is no other medical evidence of record dated earlier 
than 2000.  The October 1998 examiner noted that the veteran 
described a history of sleep apnea, that the Veteran was 
going to have a work-up for the condition, and that the 
Veteran was not currently using any therapy.  The examiner 
did not indicate that the Veteran complained of 
hypersomnolence at the time of separation, or does it show 
that he required the use of a breathing assistance device or 
any other therapy for his obstructive sleep apnea.  It only 
showed that he was about to undergo a sleep study.  See 
October 1998 separation examination report. 

Even though the service treatment records show that the 
Veteran was prescribed a CPAP machine during service in 1997, 
the Veteran reported to the October 1998 separation examiner 
that he did not require any therapy for his sleep disorder at 
the time of his discharge.  The earliest medical evidence 
subsequent to service that  indicates the need for a CPAP 
machine to treat sleep apnea is not until November 2000.  
Additionally, there is no evidence at the time of separation 
that the Veteran had complaints of hypersomnolence.  In 
short, the symptomatology identified by medical records 
during the period from separation from service until November 
20, 2000, does not approximate the criteria for a compensable 
disability rating for sleep apnea.  Simply put, there is no 
evidence that the Veteran suffered from hypersomnolence or 
required the use of a breathing assistance device during this 
period.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.  To the 
contrary, the October 1998 examiner specifically found that 
the veteran was not currently using any therapy for his sleep 
apnea.

The first medical evidence of more severe symptomatology is 
not shown until November 20, 2000, when a CPAP machine was 
ordered for the Veteran.  As such, November 20, 2000 is the 
first date since separation from service, that the competent 
medical evidence shows that the Veteran required the use of a 
CPAP machine.  Since there is no medical evidence that 
supports a compensable rating prior to November 20, 2000, the 
Board finds that it will be the date on which entitlement for 
a 50 percent disability rating for sleep apnea arose.  

While service connection was in effect from the day following 
the date of separation from service, there is no medical 
evidence of record at any point during the period under 
appeal (from the date of separation from service until 
November 20, 2000) that shows the Veteran's disability meets 
the criteria for a compensable rating.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6847.  Therefore, an award of a 50 percent 
disability rating for obstructive sleep apnea, effective from 
November 20, 2000, and not earlier, is warranted.  See 38 
C.F.R. § 4.97, Diagnostic Code 6847.  

The Board has considered the Veteran assertion that he 
required the use of a CPAP machine since service.  In this 
regard, it is noted that the Veteran is competent to attest 
to facts surrounding his claims, in particular the kind of 
therapy he used since at separation and thereafter.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit 
has held that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the 
contemporary medical evidence at the time of the Veteran's 
discharge conflicts with his assertions.  The October 1998 
separation examination report shows that at the time of his 
discharge, the Veteran did not report that his disability was 
manifested by hypersomnolence, and, more importantly, the 
examination report clearly indicated that the Veteran was not 
currently using any therapy for his sleep apnea.  The Board 
finds the report of the separation examination to be very 
probative evidence against the Veteran's claim, as it is the 
report of a medical professional very close in time to the 
date in question.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (noting that contemporaneous evidence has greater 
probative value than history as reported at a later date by a 
veteran).

In short, after a review of all the evidence of record for 
the entire period under consideration, the Board finds that 
prior to November 20, 2000 a compensable rating for the 
obstructive sleep apnea is not warranted, and that for the 
period from November 20, 2000, an evaluation of 50 percent, 
and no higher, is warranted.  


ORDER

An evaluation of 50 percent for obstructive sleep apnea, 
effective from November 20, 2000, and no earlier, is granted. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


